UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4121



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DENNIS TYRONE BUTLER,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:86-cr-00255-CMH)


Submitted:   August 29, 2007             Decided:   September 13, 2007


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Meghan S. Skelton,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, John P. Lohrer
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis Tyrone Butler pled guilty to the charge of escape

in violation of 18 U.S.C.A. § 751(a) (West 2000 & Supp. 2007), and

was sentenced to twenty-four months’ imprisonment.              On appeal, he

argues that the district court erred in denying his motion to

dismiss the indictment based on his constitutional right to a

speedy trial.       For the following reasons, we affirm Butler’s

conviction and sentence.

           In August 1978, Butler escaped from the lawful custody of

the Attorney General after serving only eight years of a sentence

of twenty years’ to life imprisonment.           Butler was indicted on the

charge of escape in September 1986, but was not arrested until he

turned himself in to law enforcement officials in August 2006.

Butler admits that from August 1978 until August 2006, he lived as

a   fugitive,    moving   frequently      and   using   approximately   thirty

different identities in an effort to evade capture and arrest.

During    that   time     period,   the    Government      employed   numerous

investigative techniques in an effort to locate and apprehend

Butler.

           On balance, we find that the four factors outlined by the

Supreme Court in Barker v. Wingo, 407 U.S. 514, 530 (1972), weigh

heavily against Butler.         Accordingly, we find no violation of

Butler’s constitutional right to a speedy trial.                 We therefore

affirm Butler’s conviction and sentence.                We dispense with oral


                                    - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -